Exhibit 10.4

AMENDMENT NO. 1 TO THE

EMPLOYMENT AGREEMENT

JANUARY 8, 2010

This Amendment to the Agreement (defined below) is entered into as of January 8,
2010, by and among RenaissanceRe Holdings Ltd. (the “Company”) and Jeffrey D.
Kelly (“Employee”). All terms not defined herein shall have the meaning ascribed
to them in the Agreement.

WHEREAS, the Company and Employee are parties to that certain employment
agreement dated as of June 10, 2009 (the “Agreement”), which governs Employee’s
employment with the Company; and

WHEREAS, the Company and Employee desire to amend the Agreement.

NOW, THEREFORE, in consideration of the mutual promises and considerations
contained in this Amendment and for other good and valuable consideration, the
receipt and sufficiency of which are mutually acknowledged, the parties agree as
follows:

The following sentence shall be added as the last sentence in Section 4(d)(ii)
of the Agreement:

“Notwithstanding the foregoing, the eligibility for continued vesting based on
performance described in this clause (ii) shall immediately cease, and all such
shares of restricted stock shall be forfeited, in the event that Employee is
subsequently terminated for Cause or violates any provision of the restrictive
covenants set forth herein.”

Section 7(b)(vi) of the Agreement shall be deleted in its entirety and replaced
with the following provision:

“(A) Vesting, as of the date of termination, of all Awards, other than Awards
consisting of restricted stock that as of their date of grant were subject to
both service- and performance-based vesting requirements, which shall either
(1) if, as of the date of such termination, the applicable performance period
has expired, vest immediately based on the actual level of attainment of the
applicable performance goals without regard to such termination of employment,
or (2) if, as of the date of such termination, the applicable performance period
has not expired, vest immediately on a pro rata basis based on the number of
days elapsed from the commencement of the applicable performance period through
and including the date of such termination, based on target level attainment of
the performance goals applicable to such Awards, and (B) any Awards that are
stock options shall remain outstanding



--------------------------------------------------------------------------------

until the earliest of (x) exercise, (y) the expiration of the original term, and
(z) the first anniversary of the date of termination.”

Section 7(d)(vii) of the Agreement shall be deleted in its entirety and replaced
with the following provision:

“(A) Vesting, as of the date of such termination, of all Awards, other than
Awards consisting of restricted stock that as of their date of grant were
subject to both service- and performance-based vesting requirements, which shall
either (1) if, as of the date of such termination, the applicable performance
period has expired, vest immediately based on the actual level of attainment of
the applicable performance goals without regard to such termination of
employment, or (2) if, as of the date of such termination, the applicable
performance period has not expired, vest immediately on a pro rata basis based
on the number of days elapsed from the commencement of the applicable
performance period through and including the date of such termination, based on
target level attainment of the performance goals applicable to such Awards, and
(B) any Awards that are stock options shall remain outstanding until the
earliest of (x) exercise, (y) the expiration of the original term, and (z) the
six-month anniversary of the date of termination.”

Section 7(f) of the Agreement shall be deleted in its entirety and replaced with
the following provision:

“Termination by Employee without Good Reason. Employee may terminate his
employment without Good Reason by providing the Company thirty (30) days’
written notice of such termination. In the event of termination of Employee’s
employment under this Section 7(f), the Company may, in its sole and absolute
discretion, by written notice to Employee accelerate the date of termination
without changing the characterization of such termination as a termination by
Employee without Good Reason. Upon a termination of employment by Employee
without Good Reason under this Section 7(f), Employee shall be entitled only to
the Accrued Obligations and, if applicable, such additional compensation and
benefits described in Section 1(z)(ii); provided, however, that if such
termination is a Retirement, subject to Employee’s continued compliance with the
provisions hereof, (i) any Awards that are stock options and that have been held
by Employee for at least one year at the time of Retirement (A) and that are
unvested at the date of termination shall continue to vest as if Employee had
remained employed through the applicable vesting period, and (B) shall remain
outstanding until the earliest of (x) exercise, (y) the expiration of the
original term, and (z) the second anniversary of the later of the date of
termination and the

 

2



--------------------------------------------------------------------------------

actual vesting date, and (ii) any Awards consisting of restricted stock that as
of their date of grant were subject to both service- and performance-based
vesting requirements shall either (I) if, as of the date of such termination,
the applicable performance period has expired, vest immediately based on the
actual level of attainment of the applicable performance goals without regard to
such termination of employment, or (II) if, as of the date of such termination,
the applicable performance period has not expired, remain outstanding through
the last day of the applicable performance period without regard to such
termination of employment and vest on a pro rata basis based on the number of
days elapsed from the commencement of the applicable performance period through
and including the date of such termination, if at all, based on the actual level
of attainment of the applicable performance goals. Following termination of
Employee’s employment by Employee without Good Reason, except as set forth in
this Section 7(f) and, if applicable, such additional compensation and benefits
described in Section 1(z)(ii), Employee shall have no further rights to any
compensation or any other benefits under this Agreement, and Employee shall have
no further obligations to the Company, except as set forth in Sections 7(j), 8,
9, 11(c), and 12 hereof.”

*            *            *

Except as otherwise specifically set forth herein, all terms and provisions of
the Agreement shall continue in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Amendment to the Agreement as
of the date first set forth above.

 

    /s/ Jeffrey D. Kelly

Jeffrey D. Kelly

    /s/ Peter C. Durhager

RenaissanceRe Holdings Ltd. By:   Peter C. Durhager

Title:

  Senior Vice President and Chief Administrative Officer

 

3